                                                   Notice Recipients
District/Off: 0971−5                    User: admin                   Date Created: 3/22/2021
Case: 21−05007                          Form ID: ODSCY                Total: 1


Recipients of Notice of Electronic Filing:
aty         Arasto Farsad         farsadecf@gmail.com
                                                                                                  TOTAL: 1




      Case: 21-05007          Doc# 2-1        Filed: 03/22/21   Entered: 03/22/21 11:27:14      Page 1 of 1
